DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	Examiner like to notify the Applicant that this case is no longer being examined by Examiner Kelly Williams, but will instead be examined by Examiner Chase Cooley.

Status of Claims	
	Claims 1-10 of US Application No. 16/527,904, filed on 12/01/2021, are currently pending and have been examined. Claims 1, 8, and 10 have been amended, claims 6 and 7 have been cancelled. 

Response to Arguments
	The Applicants arguments and amendments, See REMARKS 12/01/2021, with respect to the objection to the specification have been fully considered and are persuasive. Therefore, the previous objection has been withdrawn.

	Applicants arguments with respect to the objection to claims 1, 7, and 10 have been fully considered and are persuasive. Therefore, the previous objections have been withdrawn. However, the amendments to claim 1 have invoked a new objection presented below. 

	Applicant’s arguments with respect to the claim interpretation of claims 1, 2, 5, 8, and 9 have been fully considered and the interpretation has been maintained. 

	Applicant’s arguments with respect to claim 8, rejected under 35 USC §112(b), have been fully considered and is persuasive. Therefore, the previous rejection has been withdrawn.

	Applicant’s amendments and arguments with respect to claim 1, rejected under 35 USC §102, have been fully considered and are persuasive. Therefore, the previous rejection has been withdrawn. However, a new rejection, under 35 USC § is presented below.

	Applicant’s amendments and arguments with respect to claim 10, rejected under 35 USC §102, have been fully considered and is persuasive. Therefore, the previous rejection has been withdrawn. However, a new rejection, under 35 USC §103 is presented below.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 

a. outdoor-air calculating unit configured to and vehicle-speed calculating unit
configured to in claim 1
b. data unit configured to in claims 1 and 5
c. point calculating unit configured to in claims 1 and 9
d. indoor-air calculating unit configured to in claim 2, and
e. alarm unit configured to in claim 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-5, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitation "…the vehicle speed…" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Prior uses of vehicle speeds are tied to a calculating step, i.e., are a calculated vehicle speed. Subsequent vehicle speeds are referred to as “the calculated vehicle speed”, which the Examiner understands as the vehicle speeds determined during the calculating step. Therefore, it is unclear if the “the vehicle speed” refers to the calculated vehicle speed or a different vehicle speed. 

Appropriate clarification is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz in view of Doi et al. (US 4,827,730 A, “Doi”).

	Regarding Claim 1, Markowitz discloses a method for motor vehicle interior climate control and teaches: 

a point calculating unit configured to calculate a target temperature that is a temperature at a specific point inside of the vehicle; (data relevant to interior climatic conditions of the vehicle and/or the surroundings are acquired. These can be acquired by appropriately designed and arranged sensors, and constitute measured values relevant to current thermodynamic state variables of the vehicle and/or the surroundings - See at least ¶ [0019]; Data relating to the vehicle and/or the drive may include... air stratification or temperature differences between various outlet nozzles given different air distribution requirements - See at least ¶ [0020] and [0027]);

an outdoor-air calculating unit configured to calculate an outdoor-air temperature of the vehicle; (Data relating to the current operating conditions may include... external/ambient temperature - see at least ¶ [0031 ]-[0032], [0035])

a vehicle-speed calculating unit configured to calculate a vehicle speed; (Data relating to the current operating conditions may include...vehicle speed, measured relative to ground - see at least ¶ [0031 ]-[0032], [0035])

a data unit configured to store comparative temperature values corresponding to specific points and determined in an initial release state of the vehicle (The calibration operation may be initiated externally, such as via the diagnosis function of the vehicle, in order to refine the calibration during the development of the vehicle, for example - See at least ¶ [0079]; Such calibrations may be carried out under different operating and ambient conditions and stored as a characteristic diagram, so that said calibrations are available for the control under comparable conditions - See at least ¶ [0077])based on the outdoor-air temperature of the vehicle and the vehicle speed; and (storage means for storing a thermodynamic model of the climate control system and/or of the interior - see at least: ¶ [0081 ])
 
a control unit configured to: (processor means for determining controlled variables for the climate control, and control means for driving control elements of the climate control - see at least ¶ [0081])

extract, through the data unit, a comparative temperature value among the stored comparative temperature values based on the calculated outdoor-air temperature and the calculated vehicle speed, (Data relating to the current operating conditions may include, for example: …vehicle speed, measured relative to ground or to the ambient air… - See at least ¶ [0031]-[0035] the Examiner understands that the measurement of a vehicle speed and/or temperatures from a sensor, requires some calculation to determine the vehicle speed and temperature.)

compare the extracted comparative temperature value with the calculated target temperature, and 

determine a heat-insulation degree at the specific point inside of the vehicle, (Data relating to the vehicle and/or the drive may include ... thermal insulation and/or thermal conduction coefficient with the outside... air stratification or temperature differences between various outlet nozzles given different air distribution requirements - See at least ¶ [0020], [0022], and [0027]; determine the thermal capacity of the vehicle interior system, which includes the objects contained therein and of the surfaces and/or of the wherein the control unit is further configured to determine that heat-insulation performance is deteriorated when the control unit [] detects a predetermined number of times or more that a difference between the calculated target temperature and the extracted comparative temperature value is equal to or more than a preset level.(If the difference is greater than the prescribed range, no change is made in the model since in all probability the large deviation is caused by an unexpected operating situation, for example by an open tailgate or an open window - See at least [0065]. The Examiner has interpreted that, under broadest reasonable interpretation, an open tailgate or an open window is analogous to deteriorated heat-insulation performance.)

	Markowitz does not explicitly teach when the control unit repeatedly detects a predetermined number of times or more. However, Doi discloses troubleshooting apparatus for automobile air-conditioning system and teaches: 

wherein the control unit is further configured to determine that [system] performance is deteriorated when the control unit repeatedly detects a predetermined number of times or more (The abnormality storing means 1200, that is responsive to the abnormality information from the abnormality detecting means 1100, count the number of times an abnormality occurs each diagnosed portion, and store each diagnosed portion having an abnormality that occurs and the number of times an abnormality occurs on a rewritable nonvolatile memory. The number of times abnormality occurs relates to the number of times a normal/abnormal status repeats. When an imperfect contact and a half-disconnection are the cause of an abnormality, such fault diagnosed portions often repeat a normal and abnormal status from the vibration of the automobile. The fault recognition means 1300, that is responsive to a troubleshooting request, is based on the storage contents of the abnormality storing means 1200, and recognize each diagnosed portion having the number of times an abnormality exceeds a predetermined value as a fault - See at least Col.3, Ln. 63-68 and Col.4, Ln. 1-16) that a difference between the calculated target temperature and the extracted comparative temperature value is equal to or more than a preset level. (Following the air-conditioning control, abnormality detection of the in-car sensor 29, ambient temperature sensor 30, duct sensor 31 and air-mix door potentiometer 34 is performed…If the detecting means 29, 30, 31 and 34 detect any abnormalities by well-known means for detecting disconnection, imperfect contact or short-circuit, for example, by determining whether or not each signal from these detecting means satisfies a predetermined normal value range, i.e., 

	In summary, Markowitz discloses a method for motor vehicle interior climate control, e.g., an air conditioning system. Markowitz further discloses determining a difference between the stored temperature values and the current values based on a prescribed range. Markowitz does not disclose counting the number of times that the difference is outside of the range. However, Doi discloses a trouble shooting apparatus for automobile air-conditioning systems and teaches counting the number of times an abnormality is detected, i.e., a sensor reading/measurement is different than a predetermined value, and notifying a user when the abnormality is detected.

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Markowitz with the aforementioned troubleshooting apparatus for automobile air-conditioning system, of Doi, in order to find any cause of such abnormalities as well as applying suitable remedy measures can be facilitated. (Doi Col. 2, Ln. 1-3)

	Regarding claim 2, Markowitz further teaches:

The heat-loss management system according to claim 1, further comprising: an indoor-air calculating unit configured to calculate an indoor-air temperature of the vehicle, wherein the comparative temperature values are determined based on the outdoor-air temperature, the calculated indoor-air temperature of the vehicle and the vehicle speed. (Data that serve to validate the model and/or specify the extent to which the desired values are achieved, and which are determined by sensors and made available for control purposes, concern, in particular: ...internal air temperature of the cabin - See at least ¶ [0046]])

	Regarding claim 3, Markowitz further teaches:

The heat-loss management system according to claim 2, wherein the control unit is operated when the calculated indoor-air temperature is equal to a preset temperature. (With this stable internal temperature, the heat loss of the interior may be calculated - See at least ¶ [0064])

	Regarding claim 4, Markowitz further teaches:

The heat-loss management system according to claim 1, wherein the control unit is operated when the vehicle speed is equal to or less than a predetermined speed. (vehicle speed < y, - See at least: Fig. 3 item 320 and ¶ [0061 ])

	Regarding claim 5, Markowitz further teaches:

The heat-loss management system according to claim 1, wherein the data unit is configured to store the comparative temperature values in an initial release state of the vehicle. (The calibration operation may be initiated externally, such as via the diagnosis function of the vehicle, in order to refine the calibration during the development of the vehicle -See at least ¶ [0079])

	Regarding claim 10, Markowitz further teaches:

calculating an outdoor-air temperature of the vehicle by an outdoor-air calculating unit, (Data relating to the current operating conditions may include... external/ambient temperature ... - See at least: ¶ [0031 ]-[0032], [0035])

calculating a vehicle speed by a vehicle-speed calculating unit; (Data relating to the current operating conditions may include... vehicle speed, measured relative to ground - See at least: ¶ [0031 ]-[0032], [0035]  the Examiner understands that the measurement of a vehicle speed and/or temperatures from a sensor, requires some calculation to determine the vehicle speed and temperature.)

deriving, by a data unit, a comparative temperature value, among comparative temperature values stored in a memory, based on the calculated outdoor-air temperature and the calculated vehicle speed; (storage means for storing a thermodynamic model of the climate control system and/or of the interior, - See at least ¶ [0081] )

calculating, by a point calculating unit, a target temperature; and (data relevant to interior climatic conditions of the vehicle and/or the surroundings are acquired. These can be acquired by appropriately designed and arranged sensors, and constitute measured values relevant to current thermodynamic state variables of the vehicle and/or the surroundings, see at least: p. [0019]; Data relating to the vehicle and/or the drive may include... air stratification or temperature differences between various outlet nozzles given different air distribution requirements - See at least ¶ [0020] and [0027])

determining, by a control unit, a heat-insulation degree at a specific point inside of the vehicle by comparing the derived comparative temperature value with the calculated target temperature; (Data relating to the vehicle and/or the drive may include... thermal insulation and/or thermal conduction coefficient with the outside ... air stratification or temperature differences between various outlet nozzles given different air distribution requirements - See at least ¶ [0020], [0022], and [0027]; determine the thermal capacity of the vehicle interior system, which includes the objects contained therein and of the surfaces and/or of the parts of the walls of the vehicle interior that are in thermal contact with the vehicle interior -See at least [0060]; the thermal capacity is a function of the equipment of the cabin and of further factors- such as, for example, the volume and temperature of any load contained in a cargo space that is in thermal contact with the vehicle cabin... the heat losses owing to thermal conduction to the outside are a function of different 

determining, by the control unit, that heat-insulation performance is deteriorated when the number of the incidents is equal to or greater than a predetermined number of times. (If the difference is greater than the prescribed range, no change is made in the model since in all probability the large deviation is caused by an unexpected operating situation, for example by an open tailgate or an open window - See at least ¶ [0065]. The Examiner has interpreted that, under broadest reasonable interpretation, detecting the difference once is analogous to a predetermined number of times or more.)

	Markowitz does not explicitly teach counting, by the control unit, a number of incidents where a difference between the derived comparative temperature value and the calculated target temperature is equal to or greater than a preset level. However, Doi discloses troubleshooting apparatus for automobile air-conditioning system and teaches: 

counting, by the control unit, a number of incidents where a difference between the derived comparative temperature value and the calculated target temperature is equal to or greater than a preset level; and (Following the air-conditioning control, abnormality detection of the in-car sensor 29, ambient temperature sensor 30, duct sensor 31 and air-mix door potentiometer 34 is performed…If the detecting means 29, 30, 31 and 34 

determining, by the control unit, that [system] performance is deteriorated when the counted number of the incidents is equal to or greater than a predetermined number of times. (The abnormality storing means 1200, that is responsive to the abnormality information from the abnormality detecting means 1100, count the number of times an abnormality occurs each diagnosed portion, and store each diagnosed portion having an abnormality that occurs and the number of times an abnormality occurs on a rewritable nonvolatile memory. The number of times abnormality occurs relates to the number of times a normal/abnormal status repeats. When an imperfect contact and a half-disconnection are the cause of an abnormality, such fault diagnosed portions often repeat a normal and abnormal status from the vibration of the automobile. The fault recognition means 1300, that is responsive to a troubleshooting request, is based on the storage contents of the abnormality storing means 1200, and recognize each diagnosed portion having the number of times an abnormality exceeds a predetermined value as a fault - See at least Col.3, Ln. 63-68 and Col.4, Ln. 1-16)

	In summary, Markowitz discloses a method for motor vehicle interior climate control, e.g., an air conditioning system. Markowitz further discloses determining a difference between the stored temperature values and the current values based on a prescribed range. Markowitz does not disclose counting the number of times that the difference is outside of the range. However, Doi discloses a trouble shooting apparatus for automobile air-conditioning systems and teaches counting the number of times an abnormality is detected, i.e., a sensor reading/measurement is different than a predetermined value, and notifying a user when the abnormality is detected.

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Markowitz with the aforementioned troubleshooting apparatus for automobile air-conditioning system, of Doi, in order to find any cause of such abnormalities as well as applying suitable remedy measures can be facilitated. (Doi Col. 2, Ln. 1-3)

	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz in view of Doi, as applied to claim 1, and in further view of Neveu et al. (US 2020/0290430 A1, “Neveu”).

	Regarding claim 8, Markowitz does not explicitly teach an alarm unit configured to alert a user of the vehicle when the control unit determines that the heat-insulation performance is deteriorated. However, Neveu discloses a device for analyzing infrared radiation from a surface of a motor vehicle passenger compartment and teaches:

an alarm unit configured to alert a user of the vehicle when the control unit determines that the heat-insulation performance is deteriorated. (The control unit 52 is also capable of detecting abnormal heating of the interior 7 or of one of its areas, so that a user can be warned... the control unit 52 is configured for providing a warning, for example by triggering the optical signaling devices of the vehicle, such as the flashing warning lights, and/or by triggering the vehicle's horn, and/or by using a satellite network, and/or by remote notification via a smartphone application -See at least ¶ [0091])

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Markowitz and Doi with the aforementioned alarm unit of Neveu in order to notify a user to take corrective action to resolve an undesired or unsafe vehicle interior climate.

	Regarding claim 9, Markowitz doesn’t explicitly disclose but Neveu further teaches:

The heat-loss management system according to claim 1, wherein the point calculating unit is configured to calculate target temperatures of at least one of a door joint, a door glass, a front pillar, a middle pillar, a rear pillar, a front shield glass, a rear shield glass, a head lining, or a sunroof of the vehicle. (The infrared camera is configured for analyzing the infrared radiation delivered by the at least one radiant panel located in the motor 

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Markowitz and Doi with the aforementioned alarm unit of Neveu in order to notify a user to take corrective action to resolve an undesired or unsafe vehicle interior climate.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/C.L.C./Examiner, Art Unit 3662         

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662